*330After advisement the following opinions were delivered :
By the Chief Justice.
The question involved in this cage jg sjmply as to what constitutes a legal execution of a will, under the provisions of our Revised Statutes. It is a question of first impression, and it is of great importance that it should be early and finally settled.
The weight of authority in England, as abundantly shewn by the cases, very ably reviewed by the Chancellor, and by other's that might have been referred to, 1 Phill. Ed. 50; 2 Stark. Ev. 920, is, that under the 29 Car, II, c. 3, § 5, (of which our old statute concerning wills was a copy,) no publication by the testator, in the sense declared by our recent act, was required as essential to the validity of the will; and this, I think, has been regarded as the law in this state before the act of 1830, though I do not find that the attention of the courts has ever been drawn to the particular point in any of the cases. 1 Wend. 412, 413.
In Moodie v. Reed, 7 Taunton 355, decided in 1817, Chief Justice Gibbs observed, “ that a will, as such, requires no publication; that be the publication what it may, a will may be good without it.” Again, he remarked, that he had called on the bar in the course of the argument, to say what publication was 1 that he did not wonder he had no answers, for though parties use the term publication, it was a term, in this sense, unknown to the law. But in Doe v. Burdett, 4 Ad. & Ellis 1, decided in 1835, Lord Chief Justice Denman, referring to this case, and to the opinion thus expressed by Chief Justice Gibbs, took particular pains to guard against any inference that he meant to be taken to acquiesce in the correctness of the opinion.
Some elementary writers on the subject, in England, of high authority, assume that publication of some kind is essential, according to the cases under the 22 Car. II. Among others, Mr. Cruise, Tit. Devise 38, Ch. 5, § 43, and Powell. 1 Jarmans Powell, p. 90.
*331It was, doubtless, this contrariety of opinion, and uncertainty upon so important a subject of the law, that led to the act of 1 Victoria, Ch. 20, in 1837, by which any other proof pf publication is dispensed with, except what arises from the act of signing, or acknowledging the instrument in the presence of the witnesses; and which had previously induced the legislature of this state, in 1830, while revising the law, to declare with equal explicitness the necessity of publication to give validity to the will. Both statutes were intended to settle the law, which is, undoubtedly, of vastlymore importance than that it should be settled in favor of one or the other of the conflicting opinions. Ours followed the lead of those which maintained that some sort of publication was necessary; while the English statute has dispensed with it.
Nothing can be more explicit than the law of 1830. 2 R. S. 7, § 40. Four distinct ingredients, as declared, must enter into, and together constitute one entire, complex substance, essential to the complete execution: 1. There must be a signing by the testator at the end of the will. 2. The signing must take place in the presence of each of the witnesses, or be acknowledged to have been made, in their presence. 3. The testator, at the time of signing or acknowledging the writing, shall declare it to be his last will; and 4. There must be two witnesses. Now, it is obvious, that every one of these four requisites, in contemplation of the statute, is to be regarded as essential as another; that there must be a concurrence of all to give validity to the act, and that the omission of either is fatal. The third sub-division was intended as a statutory declaration of what is understood, in technical language, to be a publication; it is found in juxta-position with the admitted requisites of signing, and witnesses; and can no more be dispensed with in passing upon the validity of an execution, as being in conformity with the law, than either of these. It prescribes, in general terms, what shall amount to publication. The testator must not only declare the *332instrument to be his will, but he must so declare at the time of signing or acknowledging—which act, by the preTious- clause, is to be done in the presence of the witnesses. guch declaration must, therefore, be made in their presence.
I agree that no form of words will be necessary; that the legislature only meant there should' be some communication to the witnesses indicating that the testator intended to give effect to the paper as his will. Any communication of this idea, or to this effect, will meet the object of the-statute. It would be unwise, if not unsafe to speculate upon the precise mode of communication; as every case must depend upon its own particular circumstances. ■ The statute itself is plain, and it is to be hoped, will be obeyed in a way to leave little or no room for construction. When we come to that, the only sure guide for the courts will be to look at the substance, sense, and object of the law, and with the aid of these lights, endeavor to ascertain if there has been a substantial compliance. I agree, also, that the mere want of recollection of the witnesses, that the testator indicated the instrument to be his will, after signing the attestation clause, ought not to be evidence per se of non compliance with the statute. After this, there should be something like affirmative proof of the want of publication.
But whatever may be the mode that may hereafter be approved, by which the testator may indicate that the instrument the witnesses are requested to subscribe, as such, is intended as his will, it is entirely clear nothing to that effect appears, directly or indirectly, from the testimony in the case before us. Not one word, or sign, or even act, passed within the hearing or presence of the witnesses at the time of the execution, tending to this effect. The testimony presents the bald case of an execution according to the forms of the old law, without at the time, adverting to the new provision. The instrument in question, cannot therefore, be upheld without a' virtual repeal of the sta*333tute; and though I may not admire the wisdom of the change, but have preferred the solemnities, as I think, heretofore understood in this state, and as have been settled by the recent act in England, we shall unquestionably, best consult our duty, as well as the interest of all hereafter concerned in testamentary dispositions, by giving full force and effect to the statute, fixing thereby a well" known and permanent rule for their guide. I shall therefore vote to affirm the decree of the court below.
By Senator Verplanck.
The able counsel for the respondents, in the course of his argument, assumed and argued from a speculative principle, from which I cannot refrain from expressing my dissent. He maintained with Blackstone and Paley, that the right of controlling the disposition of property, by will or devise, after death, is entirely the creation of municipal law, directed by considerations of policy and general expediency; and denied it to be in any sense a natural right, merely controlled and modified by positive regulations. This view of the origin of the right necessarily leads to a more strict exaction of the terms imposed by law upon the execution of testamentary dispositions, since on this theory the right itself rests wholly upon a previous literal compliance with the express requisitions of law. To me on the contrary it seems clear, in spite of high legal and ethical authority, that the right of giving to others, what has been formed or rendered valuable by our own labor, or purchased from or bestowed by those whose labor has given it value, must last to the very moment of death. Thus spake the voice of nature in the earliest patriarchal times, and so it still speaks in the rudest nations; whilst the most cultivated legal reason concurs in the same judgment, and pronounces with Mansfield, that “ the power of willing naturally follows the right of property.” Wyndham v. Chetwynd, 1 Burr R. 414. Why has not he who has the right to give to whom he pleases, throughout all the rest of his life; the *334same right at his last hour, or in anticipation of his last hour 1 The legal right to bequeath personal property has been acknowledged and exercised from the most remote antiquity, and in all nations. That of devising real estate was restricted in some countries upon avowed or obvious grounds of public policy, peculiar to their own institutions. It was so by our ancient common law, for reasons of feudal policy, the very same that forbade alienation by deed, or the sale of a man’s own land during his life. When therefore our statute law enacted that all persons (with certain named exceptions) might devise or bequeath real or personal property, the legislature did in that respect precisely what had been done as to the right of selling land, when it was enacted that “ any person capable of holding land might also convey it.” In both cases the common law restriction of natural right was repealed, whilst for the purposes of security and justice, various formalities were made necessary to the execution and proof of deeds and wills as essential to their evidence and proof of authenticity; for this natural right, like all other natural rights exercised in human society, can be regulated and modified by law for the common good. It may be limited, restrained, regulated by positive enactment. It is upon this principle of original right, prior to any statute, that courts have always rightly looked to the intent of the testator and favored its execution. But if that right existed only by means of law, intention would be nothing; the right would not exist till the requisitions of law conferring it .had been literally complied with. This distinction is admirably •summed up by Ur. Johnson, in a very remarkable example of his. logical talent, a discussion of certain points .of .Scotch law, for the use of his admiring biographer. “All possessions .ar.e by natural .right wholly in the power of the present owner., -and may be sold, given or bequeathed, absolutely or conditionally,, as judgment -shall direct or passion .incite. But natural right would avail little without the protection .of law, and the primary notion of law is *335restraint in the exercise of natural right. A man therefore in society is not fully master of what he calls his own, but he still retains all the power which law does not take from him.” The question then in every case like the present, is not whether the testator has become entitled to devise, by full compliance with the letter of the law; but whether there has been such a neglect of the legal requirements enacted to guard against fraud, as to make the will inoperative, as an evidence of intention, and consequently to leave the property to be governed by the general laws of descent or distribution.
The practical results to which these opposing views of an apparently theoretical principle may often lead, will, I trust, excuse this digression upon a doctrine much insisted upon in the argument; and although it is not immediately necessary to support my own conclusions in the present case, I think it may be of much importance in the decision of some other of the numerous cases of litigated wills upon which we are soon to pass.
Upon the principles just stated, I regard the requirements of our statute as to the execution and proof of wills as being merely the prescribed rules for the evidence, pronounced by law to be indispensably necessary to prove the disposing mind and will of the testator, and the authenticity of the testament; both of these being subjects peculiarly open to imposition, artifice and error. The law, therefore, prescribes that “ every last will and testament shall be executed and attested in the following manner: 1st. It shall be subscribed by the testator at the end of the will; 2nd. Such subscription shall be made by the testator in the presence of each of the attesting witnesses, or shall be acknowledged by him to have been so made to each of the witnesses; 3rd. The testator, at the time of making such subscription, or at the time of acknowledging the same, shall declare the instrument so subscribed to be his last Avill and testament; 4th. There shall be at least two attesting witnesses, each of whom shall sign his name as a wit*336ness at the end of a will at the request of the testator; and 5th. The witnesses shall write opposite their names their respective places of residence.” 2 R. S. 64, § 40. This last requirement seems, however, not essential to the proof but is enforced by a penalty for neglect.
Did, then, the testatrix, in the case before us, give the required evidence by declaring the instrument signed and witnessed to be her last will and testament 1 This question involves the consideration of two points: one of law, the other of evidence. What is meant by the declaration, required 1 Unless we resort to that artificial system of interpretation, by which any words may be made to mean any thing, the word declare will be always found to signify distinctly, “ to make known, to assert to others, to show forth;” and this in any manner, either by words or by acts, in writing, or by signs. Thus, in our English Bible, we read, “ Declare ye among the heathen, publish, conceal not;” an exampié at once and an explanation; the same idea being enforced and illustrated after the usage of the Hebrew parallelisms, in other words. So again of declaration by signs or other indications, it is said, “Ye are manifestly declared to be the epistle of God.” It is useless to multiply examples, as all usage shows that “ to declare ” to a witness that the instrument subscribed was the testator’s will, must mean “ to make it at the time distinctly known to him by some assertion, or by clear assent in words or signs.”
The history of this branch of the law, shows that the subject of positive external declaration must have been intended to be legislated upon in our revision of the statutes. The long series of decided cases upon the perpetually arising question, how far proof of the testator’s knowledge that the paper signed by him was a will, was or was not sufficient without farther publication, proves incontestably that the minds of the revisers and of the revising legislature were called to the subject and all its distinctions and difficulties. Eminent judges (as Lord Hard*337wicke in Ross v. Ewen, 3 Atk. R. 161) had held that publication was essential to the execution of a will; and that u the mere written declaration in the instrument that it was a will was not sufficient;” whilst in other and later decisions, here and in England, it had been held with Lord Mansfield,' that 11 the witnesses need not know the contents, need not see the testator sign, that it was sufficient if he acknowledge his signature, for he may deliver it as a deed.” Wyndham v. Chetwynd, 1 Burr. R. 421.
The signing of papers purporting to be wills by persons near death, supposing that they signéd some other instrument, was a danger such as demanded consideration whether it might not be excluded by positive legislation. I accordingly agree with the Chancellor, that considering the explicit language of the statute' in reference to the doubts under the former statutes, and in connection with the fact, that the legislature deliberately changed the language of those former acts, there can’ be no reasonable doubt that the law-makers meant to require an absolute publication at the time of the signing or acknowledgment. This legal and historical external evidence of the legislative intent corresponds with and supports the natural and obvious interpretation of the statute itself. When, therefore, it was determined that such a declaration should be made essential to the due proof of wills, as the necessary evidence of the testator’s real intent, it was expressly enacted that this declaration should be made to each attesting witness at the time of execution or acknowledgment. How, then, can this positive requirement be satisfied, except by the testator personally making the fact of his own understanding and intention known to the witnesses at the time by such express words or signs as could leave no doubt in their minds 1 This provision is just as imperative as that requiring two witnesses to the will, though otherwise a single one might ordinarily be sufficient. They are both of them strict rules, prescribed by precautionary *338policy for the government of those who alone can give the legal effect to the testament.
Here the evidence shows conclusively that the testatrix ma¿e n0 verbal declaration to the witnesses, did not cause them to read any written declaration, nor in any other way rendered it clear that she might not have thought the instrument signed and acknowledged was a deed or lease instead of a will. There was at the end of the instrument an attestation clause, setting forth in the customary form, that the testatrix “ acknowledged to each witness that she subscribed the same and declared it to have been her last will and testament.” This, if the witnesses had been asked to read it by the testatrix, or in her hearing, would have been a silent but clear declaration. But it was not read by them. The appellants’ counsel maintained, that knowing the contents of the will and the concluding attesting clause, the testatrix, when she acknowledged her signature “ for the purposes therein mentioned,” made the declaration her own, as much as if she had distinctly repeated it; so that she virtually declared her signing to be for the purpose of authenticating her last will and testament. This might tend to show her intent, and if she had shown that clause to the witnesses, or had it read by another person, and assented to it, that would have been a declaration, a making known her will to the witnesses. But presuming the written attestation to have been correctly understood by the old lady, it was in fact merely a declaration, written to be ma.de known thereafter to others, and not one made at the time to the witnesses. ...
With respect to the .evidence necessary to prove a declaration, I do not doubt -that the proved or acknowledged signatures of witnesses to a will, bearing above their names an attestation of the required declaration, must be good presumptive evidence of an actual declaration, and sufficient to prove the will if not refuted. Such, would of necessity ? be the case upon the absence or death of the subscribing witnesses, and the proof of their handwriting by others, ac*339cording to the statute. But in every case the clear prohability must always be, that the witnesses would not have signed the attestation of due publication, had it not agreed with the fact, so that this must be the legal presumption until expressly contradicted. The mere absence of additional proof would not negative this presumption. Here however, we have the testimony of the subscribing witnesses themselves, direct and positive, that they did not read this declaratory clause, and that nothing passed that could indicate any intent to inform them that they were witnessing a will, and not a deed or lease. The circumstance of the testatrix having directed the addition of the witnesses’ residence to their names, tends to show her own knowledge of the character of the instrument, (though not conclusively) but proves nothing as to any design of thus indirectly informing others that this was her will, since neither she nor they might know that this was the peculiar mode required by law for the attestation of wills.
In the absence of adverse testimony, the strong presumption of the truth of the written attestation being correct, when the signatures of the witnesses were acknowledged or proved, would establish the will. But that presumption is not like that in favor of a written contract binding the parties signing it, and shutting out contradictory parol testimony. It is, in itself, proof of no higher order than parol testimony, and as such, is subject to explanation or refutation, as much as receipts, certificates of the proof of deeds, and similar written documents, which are in themselves prima facie, satisfactory proof. 1 R. S. 759.
This, therefore, is incontestably a case where the open evidence of knowledge and intent, demanded by our law, in order to exclude the possibility of delusion or deception, and to authenticate wills, has not been furnished. The will has, therefore, not been proved according to law, any more than if it had but a single witness; and the estate must pass under the general laws of descent and distribution. I place my opinion exclusively upon *340this ground. The intimation of actual deception, made in argument and countenanced in the Chancellor’s opinion, is no^ t0 my understanding, supported by proof or probabiljjy sufficient to authorize the impeachment of the witnesses or the legatees. The naked fact of a testatrix preferring those relations or descendants with whom she resides, to others at a distance, rather tends to support the will than to invalidate it; and at any rate ought not to expose any one to the imputation of criminal artifice. The only effect of this part of the evidence on my mind, was to show the possibility of such a deception, and thus to support the policy of our legislation and strengthen the reasons for its strict judicial application.
On the question being put, Shall this decree he reversed1 all the members of the court present at the argument of the case answered in the negative. Whereupon the decree of the Chancellor was Affirmed.